Supreme Court of the United States
                                  Office of the Clerk
                          Washington, DC 20543-0001
                                                                        Scott S. Harris
                                                                        Clerk of the Court

                                     December 10, 2015                  (202)479.3011


Mr. Tracy Brown                                                                       Ho°^oN, ^Jjtts
3814 Pebble Garden Lane                                                              DEC i 4
Katy, TX 77449                                                                   c*,^

      Re: Tracy Brown
          v. Janet Kleerekoper
             No. 15-5539



Dear Mr. Brown:


       In the above-entitled case, the Court denied leave to proceed informa pauperis and
allowed 21 days within which to pay the docket fee and submit a petition in compliance with Rule
33.1 of the Rules of the Court. As you have not complied with the Court's order within the time
allowed, please be advised that the case is considered closed.


                                                   Sincerely,


                                                   Scott S. Harris, Clerk

                                                   By




                                                   Jeffrey Atkins
                                                   Deputy Clerk


cc:    Clerk, Court of Appeals of Texas
       First District (Your No. 01-11-00972-CV)